            Case 1:20-cv-01679-SAB Document 3 Filed 11/25/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD N. THOMAS,                                    No. 2:20-cv-2326 KJN P
12                         Plaintiff,
13             v.
14    CHRISTIAN PFEIFFER, et al.,                          ORDER
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has not paid the court filing fee or filed a request to proceed in forma

19   pauperis. In his complaint, plaintiff alleges violations of his civil rights by defendants. The

20   alleged violations took place in Kern County, which is part of the Fresno Division of the United

21   States District Court for the Eastern District of California. See Local Rule 120(d).

22            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

23   division of a court may, on the court’s own motion, be transferred to the proper division of the

24   court. Therefore, this action will be transferred to the Fresno Division of the court.

25            Good cause appearing, IT IS HEREBY ORDERED that:

26            1. This action is transferred to the United States District Court for the Eastern District of

27   California sitting in Fresno; and

28   ////
                                                          1
         Case 1:20-cv-01679-SAB Document 3 Filed 11/25/20 Page 2 of 2


 1            2. All future filings shall reference the new Fresno case number assigned and shall be

 2   filed at:
                            United States District Court
 3                          Eastern District of California
                            2500 Tulare Street
 4                          Fresno, CA 93721
 5

 6   Dated: November 25, 2020

 7

 8
     /thom2326.22
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
